DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 09/26/2022 has been entered. Claims 10-30 remain pending in the application and claims 1-9 are cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 14, 16-20, 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Phuyal et al. US 20160258764 in view of Kumar et al. US 20160257309.
Regarding claim 10, Phuyal et al. teach A method for determining a swarm-based stopping point for a motor vehicle for a predefined reason for stopping in a driving lane on a roadway, comprising: determining individual stopping points for a plurality of vehicles (Phuyal et al. US 20160258764 abstract; paragraph [0026]-[0028]; [0033]-[0035]; [0040]-[0041]; [0046]-[0048]; figures 1-16; A trace start line 135 may be defined as a line indicative of the start of either a turn trace or a through trace. A trace end line 136 may be defined as a line indicative of an end of either a turn trace or a through trace. A stop line 137 may be a line indicative of a location close to the intersection where a vehicle driven towards the intersection stops during red traffic signal (par. 46).); determining a for each of the individual stopping points; determining a distribution of the individual stopping points in the driving lane, at least in the direction of travel towards the determined individual stopping points for the vehicles; generating a swarm-based stopping point based on a maximum of the distribution; and applying the generated swarm-based stopping point for the motor vehicle (Phuyal et al. US 20160258764 abstract; paragraph [0026]-[0028]; [0033]-[0035]; [0040]-[0041]; [0046]-[0048]; [0053]; [0075]-[0076]; figures 1-16; The region along the trace with the lowest speed, is selected as the stop line 137. In another technique, the location of the highest density of zero speed points that lie near the intersection is selected for the stop line 137. That is, speeds of zero that indicate stopped vehicles are identified. The location with the greatest number of stopped vehicles is designated as the stop line location (par. 53).  FIGS. 11 and 12 illustrate calculation of an example stop line 172. FIG. 12 illustrates a chart 180 of data for the stop line 172. A stop line is a location close to the intersection where the approaching vehicles stop during red lights. Intuitively, there is a high density of probe points with zero speed before the stop line and a low density after it (par. 75). According to the cited passages and figure, there are plurality vehicles stop proximity to the stop line near the intersection during the red traffic signal and those stopping vehicles contributed as highest distribution stopping at the stop line.).  
Phuyal et al. do not explicitly teach wherein the individual stopping points each comprise a position tolerance defining a stopping region for the individual stopping point.
Kumar et al. teach wherein the individual stopping points each comprise a position tolerance defining a stopping region for the individual stopping point (Kumar et al. US 20160257309 paragraph [0007]-[0009]; [0039]-[0040]; [0073]-[0076]; [0160]; [0169]; [0178]-[0182]; figure 12; When the controller 208 operates in the transitional operating mode, the controller 208 is able to slow down and stop the vehicle 200 such that a leading end 1206 of the vehicle 200 is within a smaller stopping range or tolerance 1202 around the stopping location 1200 when compared to the controller 208 operating in one or more, or all, other operating modes (par. 74). For example, when the controller 208 is operating in another mode (such as a moving mode, described herein), the controller 208 may use a wider range of operational settings of the propulsion system 206 such that the controller 208 only is able to stop the leading end 1206 of the vehicle 200 within a larger stopping range or tolerance 1204. While the leading end 1206 may occasionally be located within the smaller stopping range 1202, the majority or supermajority of stops of the vehicle 200 while operating in the moving mode result in the leading end 1206 being outside of the smaller range 1202 but within the larger range 1204 (par. 75).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Phuyal et al. and Kumar et al. by comprising the teaching of Kumar et al. into the method of Phuyal et al.. The motivation to combine these arts is to provide multiple tolerance range around stopping location from Kumar et al. reference into Phuyal et al. reference so the user can maintain the speed control so the vehicle can stop within the tolerance range.
Regarding claim 11, the combination of Phuyal et al. and Kumar et al. disclose the method according to claim 10, wherein the distribution of the individual stopping points comprises a function of the direction of travel (Phuyal et al. US 20160258764 abstract; paragraph [0002]-[0006]; [0024]-[0030]; [0032]-[0035]; [0040]-[0041]; [0046]-[0048]; [0053]; [0075]-[0076]; figures 1-16; Further, in act S105, the server 125 or the mobile device 122 may identify link geometry for the intersection. The link geometry includes locations for the road segment or a lane of the road segment. Headings for the link geometry are calculated in the same manner that heading values are calculated from the probe data. The heading change data is calculated as a difference between the heading values in the probe data and heading values derived from the link geometry (par. 33). Examiner construe the heading values in the probe data as a function of the direction of travel.).  
Regarding claim 12, the combination of Phuyal et al. and Kumar et al. disclose the method according to claim 10, wherein the distribution of the individual stopping points is a function of the direction of travel and the direction perpendicular to the direction of travel (Phuyal et al. US 20160258764 abstract; paragraph [0026]-[0028]; [0033]-[0035]; [0040]-[0041]; [0046]-[0048]; figures 1-16; In this example, the turn direction is north-east and the initial direction is north-south. Any others directions can be processed in the same way. The turn direction may be perpendicular to the initial direction, but other angles are possible. The traces for archived probe data or historical probe data are analyzed to determine the presence or absence of turn lanes, the number of turn lanes, and the start location of turn lanes. This data may be referred to as a TLD (par. 47).).  
Regarding claim 14, the combination of Phuyal et al. and Kumar et al. disclose the method according to claim 10, further comprising determining whether the swarm-based stopping point lies within a predefined stopping region (Phuyal et al. US 20160258764 abstract; paragraph [0002]; [0026]-[0028]; [0033]-[0035]; [0040]-[0041]; [0046]-[0048]; [0053]; [0075]-[0076]; [0079]; [0086]-[0087]; [0092]; figures 1-16; The region along the trace with the lowest speed, is selected as the stop line 137. In another technique, the location of the highest density of zero speed points that lie near the intersection is selected for the stop line 137. That is, speeds of zero that indicate stopped vehicles are identified. The location with the greatest number of stopped vehicles is designated as the stop line location (par. 53). According to the cited passages and figure, there are plurality vehicles stop proximity to the stop line near the intersection during the red traffic signal and those stopping vehicles contributed as highest distribution stopping at the stop line.).  
Regarding claim 16, the combination of Phuyal et al. and Kumar et al. disclose the method according to claim 14, further comprising receiving data comprising one of one of digital map information and/or swarm data, and applying the received data to generate the swarm-based stopping point (Phuyal et al. US 20160258764 abstract; paragraph [0002]-[0006]; [0026]-[0028]; [0033]-[0035]; [0040]-[0042]; [0046]-[0048]; [0053]; [0075]-[0077]; [0079]; [0086]-[0087]; [0089]; [0092]; [0094]; figures 1-16;  The region along the trace with the lowest speed, is selected as the stop line 137. In another technique, the location of the highest density of zero speed points that lie near the intersection is selected for the stop line 137. That is, speeds of zero that indicate stopped vehicles are identified. The location with the greatest number of stopped vehicles is designated as the stop line location (par. 53). At act S201, the processor 200 sends a request for a route, map data, or a driving maneuver. The request for a route may be based on a destination location entered by through the input device 203 and an origin destination either entered by the input device 203 or determined as a current location of the mobile device by the position circuitry 207. The request for map data may similar be based on a geographic region around the current location or an entered location. The driving maneuver may also be based on a destination that the assisted driving system is providing driving commands to reach (par. 87). At act S205, the processor 200 may apply the turn lane data. For example, the processor 200 may instruct the display 211 to present a map include the turn lane data such as the location of the turn lane(s) or the number of turn lanes (par. 89). According to the cited passages and figure, there are plurality vehicles stop proximity to the stop line near the intersection during the red traffic signal and those stopping vehicles contributed as highest distribution stopping at the stop line.).  
Regarding claim 17, the combination of Phuyal et al. and Kumar et al. disclose the method according to claim 10, further comprising determining an internal stopping point for the detected reason for stopping for the motor vehicle via an environment sensor, and aligning the internal stopping point with the swarm-based stopping point (Phuyal et al. US 20160258764 abstract; paragraph [0002]; [0026]-[0028]; [0032]-[0035]; [0040]-[0041]; [0046]-[0048]; [0053]; [0061] [0066]; [0075]-[0076]; [0078]-[0079]; [0083] [0086]-[0087]; [0092]; [0094]; figures 1-16; Alternatively, the mobile device 122 or the server 125 may match points in the turn trace to corresponding points in the through trace based on location. For example, points in the turn trace are matched with points in the through trace that are closest together in the direction of travel of the road segment (par. 32). The region along the trace with the lowest speed, is selected as the stop line 137. In another technique, the location of the highest density of zero speed points that lie near the intersection is selected for the stop line 137. That is, speeds of zero that indicate stopped vehicles are identified. The location with the greatest number of stopped vehicles is designated as the stop line location (par. 53). A shoulder point that is far from stop line is a location where vehicle begin to deviate from through traffic direction and enter the turn lane. Similarly the shoulder point close to the stop line is a location where vehicle on turn lane begins aligning with the through traffic direction (par. 66).  The optical sensor may include a camera, a LiDAR device, a proximity sensor, or another sensor configured to detect distances to nearby objects or when a nearby object exists. The optical sensor may send a signal that reflects off another object and is detected by the optical sensor (par. 78). For example, geographic data is compiled (such as into a physical storage format (PSF) format) to organize and/or configure the data for performing navigation-related functions and/or services, such as route calculation, route guidance, map display, speed calculation, distance and travel time functions, and other functions, by a navigation device (par. 94).  According to the cited passages and figure, there are plurality vehicles stop proximity to the stop line near the intersection during the red traffic signal and those stopping vehicles contributed as highest distribution stopping at the stop line. The red traffic signal can detect by the optical sensor. Examiner is also construing the turn trace in the vehicle matched with points in the through trace that are closest with the direction of travel of the road segment and the function of navigation device that matching map data with the actual location are similar to align the internal stopping point with the swarm-based stopping point.).  
Regarding claim 18, Phuyal et al. teach A system for determining a swarm-based stopping point for a motor vehicle for a predefined reason for stopping in a driving lane on a roadway, comprising: communications circuitry; a storage apparatus; and a processing device, wherein the storage apparatus and processing device are configured to determine individual stopping points for a plurality of vehicles (Phuyal et al. US 20160258764 abstract; paragraph [0026]-[0028]; [0033]-[0035]; [0038]; [0040]-[0041]; [0046]-[0048]; [0079]; [0086]; figures 1-16; A trace start line 135 may be defined as a line indicative of the start of either a turn trace or a through trace. A trace end line 136 may be defined as a line indicative of an end of either a turn trace or a through trace. A stop line 137 may be a line indicative of a location close to the intersection where a vehicle driven towards the intersection stops during red traffic signal (par. 46). Any of these assisted driving systems may be incorporated into mobile device 122. Alternatively, an assisted driving device may be included in the vehicle 124. The assisted driving device may include memory, a processor, and systems to communicate with the mobile device 122 (par. 79). FIG. 14 illustrates an exemplary mobile device 122 of the system of FIG. 1. The mobile device 122 includes a processor 200, a memory 204, an input device 203, a communication interface 205, position circuitry 207, and a display 211 (par. 86).); determine a for each of the individual stopping points; determine a distribution of the individual stopping points in the driving lane, at least in the direction of travel towards the determined individual stopping points for the vehicles;3Attorney Docket: VW-1039US (K 24926 WO US)Response to Non-Final Office Action dated June 29, 2022 generate a swarm-based stopping point based on a maximum of the distribution; and apply the generated swarm-based stopping point for the motor vehicle (Phuyal et al. US 20160258764 abstract; paragraph [0026]-[0028]; [0033]-[0035]; [0040]-[0041]; [0046]-[0048]; [0053]; [0075]-[0076]; figures 1-16; The region along the trace with the lowest speed, is selected as the stop line 137. In another technique, the location of the highest density of zero speed points that lie near the intersection is selected for the stop line 137. That is, speeds of zero that indicate stopped vehicles are identified. The location with the greatest number of stopped vehicles is designated as the stop line location (par. 53).  FIGS. 11 and 12 illustrate calculation of an example stop line 172. FIG. 12 illustrates a chart 180 of data for the stop line 172. A stop line is a location close to the intersection where the approaching vehicles stop during red lights. Intuitively, there is a high density of probe points with zero speed before the stop line and a low density after it (par. 75). According to the cited passages and figure, there are plurality vehicles stop proximity to the stop line near the intersection during the red traffic signal and those stopping vehicles contributed as highest distribution stopping at the stop line.).  
Phuyal et al. do not explicitly teach wherein the individual stopping points each comprise a position tolerance defining a stopping region for the individual stopping point.
Kumar et al. teach wherein the individual stopping points each comprise a position tolerance defining a stopping region for the individual stopping point (Kumar et al. US 20160257309 paragraph [0007]-[0009]; [0039]-[0040]; [0073]-[0076]; [0160]; [0169]; [0178]-[0182]; figure 12; When the controller 208 operates in the transitional operating mode, the controller 208 is able to slow down and stop the vehicle 200 such that a leading end 1206 of the vehicle 200 is within a smaller stopping range or tolerance 1202 around the stopping location 1200 when compared to the controller 208 operating in one or more, or all, other operating modes (par. 74). For example, when the controller 208 is operating in another mode (such as a moving mode, described herein), the controller 208 may use a wider range of operational settings of the propulsion system 206 such that the controller 208 only is able to stop the leading end 1206 of the vehicle 200 within a larger stopping range or tolerance 1204. While the leading end 1206 may occasionally be located within the smaller stopping range 1202, the majority or supermajority of stops of the vehicle 200 while operating in the moving mode result in the leading end 1206 being outside of the smaller range 1202 but within the larger range 1204 (par. 75).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Phuyal et al. and Kumar et al. by comprising the teaching of Kumar et al. into the system of Phuyal et al.. The motivation to combine these arts is to provide multiple tolerance range around stopping location from Kumar et al. reference into Phuyal et al. reference so the user can maintain the speed control so the vehicle can stop within the tolerance range.
Regarding claim 19, the combination of Phuyal et al. and Kumar et al. disclose the system according to claim  wherein the distribution of the individual stopping points comprises a function of the direction of travel  (Phuyal et al. US 20160258764 abstract; paragraph [0002]-[0006]; [0024]-[0030]; [0032]-[0035]; [0040]-[0041]; [0046]-[0048]; [0053]; [0075]-[0076]; figures 1-16; Further, in act S105, the server 125 or the mobile device 122 may identify link geometry for the intersection. The link geometry includes locations for the road segment or a lane of the road segment. Headings for the link geometry are calculated in the same manner that heading values are calculated from the probe data. The heading change data is calculated as a difference between the heading values in the probe data and heading values derived from the link geometry (par. 33). Examiner construe the heading values in the probe data as a function of the direction of travel.).  
Regarding claim 20, the combination of Phuyal et al. and Kumar et al. disclose the system according to claim  wherein the distribution of the individual stopping points is a function of the direction of travel and the direction perpendicular to the direction of travel (Phuyal et al. US 20160258764 abstract; paragraph [0026]-[0028]; [0033]-[0035]; [0040]-[0041]; [0046]-[0048]; figures 1-16; In this example, the turn direction is north-east and the initial direction is north-south. Any others directions can be processed in the same way. The turn direction may be perpendicular to the initial direction, but other angles are possible. The traces for archived probe data or historical probe data are analyzed to determine the presence or absence of turn lanes, the number of turn lanes, and the start location of turn lanes. This data may be referred to as a TLD (par. 47).).  
Regarding claim 22, the combination of Phuyal et al. and Kumar et al. disclose the system according to claim  wherein the storage apparatus and processing device are configured to determine whether the swarm-based stopping point lies within a predefined stopping region (Phuyal et al. US 20160258764 abstract; paragraph [0002]; [0026]-[0028]; [0033]-[0035]; [0040]-[0041]; [0046]-[0048]; [0053]; [0075]-[0076]; [0079]; [0086]-[0087]; [0092]; figures 1-16; The region along the trace with the lowest speed, is selected as the stop line 137. In another technique, the location of the highest density of zero speed points that lie near the intersection is selected for the stop line 137. That is, speeds of zero that indicate stopped vehicles are identified. The location with the greatest number of stopped vehicles is designated as the stop line location (par. 53). According to the cited passages and figure, there are plurality vehicles stop proximity to the stop line near the intersection during the red traffic signal and those stopping vehicles contributed as highest distribution stopping at the stop line.).  
Regarding claim 24, the combination of Phuyal et al. and Kumar et al. disclose the system according to claim 14, wherein the storage apparatus and processing device are configured to receiving data via the communications circuitry, the data comprising one of one of digital map information and/or swarm data, and wherein the storage apparatus and processing device are configured to apply the received data to generate the swarm- based stopping point (Phuyal et al. US 20160258764 abstract; paragraph [0002]-[0006]; [0026]-[0028]; [0033]-[0035]; [0040]-[0042]; [0046]-[0048]; [0053]; [0075]-[0077]; [0079]; [0086]-[0087]; [0089]; [0092]; [0094]; figures 1-16;  The region along the trace with the lowest speed, is selected as the stop line 137. In another technique, the location of the highest density of zero speed points that lie near the intersection is selected for the stop line 137. That is, speeds of zero that indicate stopped vehicles are identified. The location with the greatest number of stopped vehicles is designated as the stop line location (par. 53). At act S201, the processor 200 sends a request for a route, map data, or a driving maneuver. The request for a route may be based on a destination location entered by through the input device 203 and an origin destination either entered by the input device 203 or determined as a current location of the mobile device by the position circuitry 207. The request for map data may similar be based on a geographic region around the current location or an entered location. The driving maneuver may also be based on a destination that the assisted driving system is providing driving commands to reach (par. 87). At act S205, the processor 200 may apply the turn lane data. For example, the processor 200 may instruct the display 211 to present a map include the turn lane data such as the location of the turn lane(s) or the number of turn lanes (par. 89). According to the cited passages and figure, there are plurality vehicles stop proximity to the stop line near the intersection during the red traffic signal and those stopping vehicles contributed as highest distribution stopping at the stop line.).  
Regarding claim 25, the combination of Phuyal et al. and Kumar et al. disclose the system according to claim  wherein the storage apparatus and processing device are configured to determine an internal stopping point for the detected reason for stopping for the motor vehicle via an environment sensor, and align the internal stopping point with the swarm-based stopping point (Phuyal et al. US 20160258764 abstract; paragraph [0002]; [0026]-[0028]; [0032]-[0035]; [0040]-[0041]; [0046]-[0048]; [0053]; [0061] [0066]; [0075]-[0076]; [0078]-[0079]; [0083] [0086]-[0087]; [0092]; [0094]; figures 1-16; Alternatively, the mobile device 122 or the server 125 may match points in the turn trace to corresponding points in the through trace based on location. For example, points in the turn trace are matched with points in the through trace that are closest together in the direction of travel of the road segment (par. 32). The region along the trace with the lowest speed, is selected as the stop line 137. In another technique, the location of the highest density of zero speed points that lie near the intersection is selected for the stop line 137. That is, speeds of zero that indicate stopped vehicles are identified. The location with the greatest number of stopped vehicles is designated as the stop line location (par. 53). A shoulder point that is far from stop line is a location where vehicle begin to deviate from through traffic direction and enter the turn lane. Similarly, the shoulder point close to the stop line is a location where vehicle on turn lane begins aligning with the through traffic direction (par. 66).  The optical sensor may include a camera, a LiDAR device, a proximity sensor, or another sensor configured to detect distances to nearby objects or when a nearby object exists. The optical sensor may send a signal that reflects off another object and is detected by the optical sensor (par. 78). For example, geographic data is compiled (such as into a physical storage format (PSF) format) to organize and/or configure the data for performing navigation-related functions and/or services, such as route calculation, route guidance, map display, speed calculation, distance and travel time functions, and other functions, by a navigation device (par. 94).  According to the cited passages and figure, there are plurality vehicles stop proximity to the stop line near the intersection during the red traffic signal and those stopping vehicles contributed as highest distribution stopping at the stop line. The red traffic signal can detect by the optical sensor. Examiner is also construing the turn trace in the vehicle matched with points in the through trace that are closest with the direction of travel of the road segment and the function of navigation device that matching map data with the actual location are similar to align the internal stopping point with the swarm-based stopping point.).  
Claims 13, 21 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Phuyal et al. US 20160258764 in view of Kumar et al. US 20160257309 and further in view of Arnold et al. US 20070096943.
Regarding claim 13, the combination of Phuyal et al. and Kumar et al. teach all the limitation in the claim 10.
The combination of Phuyal et al. and Kumar et al. do not explicitly teach the method according to claim 10, wherein the distribution of the individual stopping points comprises a histogram.
Arnold et al. teach the method according to claim 10, wherein the distribution of the individual stopping points comprises a histogram (Arnold et al. US 20070096943 abstract; paragraph [0021]; [0072]-[0076]; [0084]; [0108]; [0136]; figures 1-15; The track files indicate the location where vehicles come to a stop. This location is used to determine the location of stop bar 136. Furthermore, low pass filtering can be used to create a one-dimensional stopped vehicle histogram showing the locations of stopped vehicles. The one-dimensional stopped vehicle histogram in combination with the predetermined direction of traffic flow is used to detect the location of stop bar 136. As described previously, stop bar detection zone 138 is configured based on the location of the stop bar and dilemma zone detection zone 134 is configured based on the location of stop bar 136 and the average speed of traffic on the roadway (par. 136).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Phuyal et al. and Kumar et al. with Arnold et al. by comprising the teaching of Arnold et al. into the method of Phuyal et al. and Kumar et al.. The motivation to combine these arts is to provide the histogram data from Arnold et al. reference into Phuyal et al. and Kumar et al.  reference so the user can easily view the data present on the known histogram.
Regarding claim 21, the combination of Phuyal et al., Kumar et al. and Arnold et al. disclose the system according to claim  wherein the distribution of the individual stopping points comprises a histogram (Arnold et al. US 20070096943 abstract; paragraph [0021]; [0072]-[0076]; [0084]; [0108]; [0136]; figures 1-15; The track files indicate the location where vehicles come to a stop. This location is used to determine the location of stop bar 136. Furthermore, low pass filtering can be used to create a one-dimensional stopped vehicle histogram showing the locations of stopped vehicles. The one-dimensional stopped vehicle histogram in combination with the predetermined direction of traffic flow is used to detect the location of stop bar 136. As described previously, stop bar detection zone 138 is configured based on the location of the stop bar and dilemma zone detection zone 134 is configured based on the location of stop bar 136 and the average speed of traffic on the roadway (par. 136).).
Regarding claim 26, Phuyal et al. teach A method for determining a swarm-based stopping point for a motor vehicle for a predefined reason for stopping in a driving lane on a roadway, comprising: determining individual stopping points for a plurality of vehicles (Phuyal et al. US 20160258764 abstract; paragraph [0026]-[0028]; [0033]-[0035]; [0040]-[0041]; [0046]-[0048]; figures 1-16; A trace start line 135 may be defined as a line indicative of the start of either a turn trace or a through trace. A trace end line 136 may be defined as a line indicative of an end of either a turn trace or a through trace. A stop line 137 may be a line indicative of a location close to the intersection where a vehicle driven towards the intersection stops during red traffic signal (par. 46).), ; determining a driving lane; generating a swarm-based stopping point based on a maximum of the distribution; and applying the generated swarm-based stopping point for the motor vehicle (Phuyal et al. US 20160258764 abstract; paragraph [0026]-[0028]; [0033]-[0035]; [0040]-[0041]; [0046]-[0048]; [0053]; [0075]-[0076]; figures 1-16; The region along the trace with the lowest speed, is selected as the stop line 137. In another technique, the location of the highest density of zero speed points that lie near the intersection is selected for the stop line 137. That is, speeds of zero that indicate stopped vehicles are identified. The location with the greatest number of stopped vehicles is designated as the stop line location (par. 53).  FIGS. 11 and 12 illustrate calculation of an example stop line 172. FIG. 12 illustrates a chart 180 of data for the stop line 172. A stop line is a location close to the intersection where the approaching vehicles stop during red lights. Intuitively, there is a high density of probe points with zero speed before the stop line and a low density after it (par. 75). According to the cited passages and figure, there are plurality vehicles stop proximity to the stop line near the intersection during the red traffic signal and those stopping vehicles contributed as highest distribution stopping at the stop line.).
Phuyal et al. do not explicitly teach wherein the individual stopping points each comprise a position tolerance defining a stopping region for the individual stopping point; determining a two-dimensional histogram distribution of the individual stopping points in the driving lane, at least in the direction of travel for the vehicles.
Kumar et al. teach wherein the individual stopping points each comprise a position tolerance defining a stopping region for the individual stopping point (Kumar et al. US 20160257309 paragraph [0007]-[0009]; [0039]-[0040]; [0073]-[0076]; [0160]; [0169]; [0178]-[0182]; figure 12; When the controller 208 operates in the transitional operating mode, the controller 208 is able to slow down and stop the vehicle 200 such that a leading end 1206 of the vehicle 200 is within a smaller stopping range or tolerance 1202 around the stopping location 1200 when compared to the controller 208 operating in one or more, or all, other operating modes (par. 74). For example, when the controller 208 is operating in another mode (such as a moving mode, described herein), the controller 208 may use a wider range of operational settings of the propulsion system 206 such that the controller 208 only is able to stop the leading end 1206 of the vehicle 200 within a larger stopping range or tolerance 1204. While the leading end 1206 may occasionally be located within the smaller stopping range 1202, the majority or supermajority of stops of the vehicle 200 while operating in the moving mode result in the leading end 1206 being outside of the smaller range 1202 but within the larger range 1204 (par. 75).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Phuyal et al. and Kumar et al. by comprising the teaching of Kumar et al. into the method of Phuyal et al.. The motivation to combine these arts is to provide multiple tolerance range around stopping location from Kumar et al. reference into Phuyal et al. reference so the user can maintain the speed control so the vehicle can stop within the tolerance range.
The combination of Phuyal et al. and Kumar et al. do not explicitly teach determining a two-dimensional histogram distribution of the individual stopping points in the driving lane, at least in the direction of travel for the vehicles.
Arnold et al. teach determining a two-dimensional histogram distribution of the individual stopping points in the driving lane, at least in the direction of travel for the vehicles (Arnold et al. US 20070096943 abstract; paragraph [0021]; [0072]-[0076]; [0084]; [0108]; [0136]; figures 1-15; Method 400 includes an act of identifying common target positions for detected stationary targets (act 406). For example, processor 14 can create a two-dimensional histogram of stationary vehicle detections. Each stationary vehicle detection is used to increment the bin in the two-dimensional histogram that corresponds to the location of the detection. The features in the two-dimensional histogram indicate the common target positions (par. 74). Method 800 includes an act of identifying a stop location associated with the accessed common target path (act 803). For example, processor 14 can identify stop locations for common target path 35A. A path may have one location that is considered the stop location. For example, for a vehicular path, there may be one stop location at or near a stop bar. The stop location can be found by overlaying the path (e.g., 94A, 94B, 94C, or 94D) on top of the stationary target two-dimensional histogram as shown in FIG. 6. By overlaying the path in this way, a measure of the number of stationary vehicle detections (from the two dimensional histogram) can be associated with every point on the path (par. 84).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Phuyal et al. and Kumar et al. with Arnold et al. by comprising the teaching of Arnold et al. into the method of Phuyal et al. and Kumar et al.. The motivation to combine these arts is to provide the histogram data from Arnold et al. reference into Phuyal et al. and Kumar et al.  reference so the user can easily view the data present on the known histogram.
Regarding claim 27, the combination of Phuyal et al., Kumar et al. and Arnold et al. disclose the method according to claim 26, wherein the distribution of the individual stopping points comprises a function of the direction of travel (Phuyal et al. US 20160258764 abstract; paragraph [0026]-[0028]; [0033]-[0035]; [0040]-[0041]; [0046]-[0048]; [0053]; [0068]-[0071]; [0077]; [0087]-[0089]; [0092]; [0094]; figures 1-16; The bounding rectangle may be defined by the start line location and the stop line location for the turn trace and the start line location and the stop line location for the through trace. In one technique, the stop line 137 may be found by using the location of lowest average speed. That is, speed is calculated or measured along the traces. The region along the trace with the lowest speed, is selected as the stop line 137. In another technique, the location of the highest density of zero speed points that lie near the intersection is selected for the stop line 137. That is, speeds of zero that indicate stopped vehicles are identified. The location with the greatest number of stopped vehicles is designated as the stop line location. The start line 135 may be set at a predetermined distance from the turn of the intersection. The predetermined distance may be 10 meters, 20 meters, or another value. The predetermined distance may be measured from the point at which the turn trace changes to the turn direction (par. 53).).  
Regarding claim 28, the combination of Phuyal et al., Kumar et al. and Arnold et al. disclose the method according to claim 26, wherein the distribution of the individual stopping points is a function of the direction of travel and the direction perpendicular to the direction of travel (Phuyal et al. US 20160258764 abstract; paragraph [0026]-[0028]; [0033]-[0035]; [0040]-[0041]; [0046]-[0048]; figures 1-16; In this example, the turn direction is north-east and the initial direction is north-south. Any others directions can be processed in the same way. The turn direction may be perpendicular to the initial direction, but other angles are possible. The traces for archived probe data or historical probe data are analyzed to determine the presence or absence of turn lanes, the number of turn lanes, and the start location of turn lanes. This data may be referred to as a TLD (par. 47).).  
Regarding claim 29, the combination of Phuyal et al., Kumar et al. and Arnold et al. disclose the method according to claim 28, further comprising receiving data comprising one of one of digital map information and/or swarm data, and applying the received data to generate the swarm-based stopping point (Phuyal et al. US 20160258764 abstract; paragraph [0002]-[0006]; [0026]-[0028]; [0033]-[0035]; [0040]-[0042]; [0046]-[0048]; [0053]; [0075]-[0077]; [0079]; [0086]-[0087]; [0089]; [0092]; [0094]; figures 1-16;  The region along the trace with the lowest speed, is selected as the stop line 137. In another technique, the location of the highest density of zero speed points that lie near the intersection is selected for the stop line 137. That is, speeds of zero that indicate stopped vehicles are identified. The location with the greatest number of stopped vehicles is designated as the stop line location (par. 53). At act S201, the processor 200 sends a request for a route, map data, or a driving maneuver. The request for a route may be based on a destination location entered by through the input device 203 and an origin destination either entered by the input device 203 or determined as a current location of the mobile device by the position circuitry 207. The request for map data may similar be based on a geographic region around the current location or an entered location. The driving maneuver may also be based on a destination that the assisted driving system is providing driving commands to reach (par. 87). At act S205, the processor 200 may apply the turn lane data. For example, the processor 200 may instruct the display 211 to present a map include the turn lane data such as the location of the turn lane(s) or the number of turn lanes (par. 89). According to the cited passages and figure, there are plurality vehicles stop proximity to the stop line near the intersection during the red traffic signal and those stopping vehicles contributed as highest distribution stopping at the stop line.).  
Regarding claim 30, the combination of Phuyal et al., Kumar et al. and Arnold et al. disclose the method according to claim 26, further comprising determining an internal stopping point for the detected reason for stopping for the motor vehicle via an environment sensor, and aligning the internal stopping point with the swarm-based stopping point  (Phuyal et al. US 20160258764 abstract; paragraph [0002]; [0026]-[0028]; [0032]-[0035]; [0040]-[0041]; [0046]-[0048]; [0053]; [0061] [0066]; [0075]-[0076]; [0078]-[0079]; [0083] [0086]-[0087]; [0092]; [0094]; figures 1-16; Alternatively, the mobile device 122 or the server 125 may match points in the turn trace to corresponding points in the through trace based on location. For example, points in the turn trace are matched with points in the through trace that are closest together in the direction of travel of the road segment (par. 32). The region along the trace with the lowest speed, is selected as the stop line 137. In another technique, the location of the highest density of zero speed points that lie near the intersection is selected for the stop line 137. That is, speeds of zero that indicate stopped vehicles are identified. The location with the greatest number of stopped vehicles is designated as the stop line location (par. 53). A shoulder point that is far from stop line is a location where vehicle begin to deviate from through traffic direction and enter the turn lane. Similarly, the shoulder point close to the stop line is a location where vehicle on turn lane begins aligning with the through traffic direction (par. 66).  The optical sensor may include a camera, a LiDAR device, a proximity sensor, or another sensor configured to detect distances to nearby objects or when a nearby object exists. The optical sensor may send a signal that reflects off another object and is detected by the optical sensor (par. 78). For example, geographic data is compiled (such as into a physical storage format (PSF) format) to organize and/or configure the data for performing navigation-related functions and/or services, such as route calculation, route guidance, map display, speed calculation, distance and travel time functions, and other functions, by a navigation device (par. 94).  According to the cited passages and figure, there are plurality vehicles stop proximity to the stop line near the intersection during the red traffic signal and those stopping vehicles contributed as highest distribution stopping at the stop line. The red traffic signal can detect by the optical sensor. Examiner is also construing the turn trace in the vehicle matched with points in the through trace that are closest with the direction of travel of the road segment and the function of navigation device that matching map data with the actual location are similar to align the internal stopping point with the swarm-based stopping point.).
Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Phuyal et al. US 20160258764 in view of Kumar et al. US 20160257309 and further in view of Ibrahim et al. US 20180045832.
Regarding claim 15, the combination of Phuyal et al. and Kumar et al. teach all the limitation in the claim 14.
The combination of Phuyal et al. and Kumar et al. do not explicitly teach the method according to claim 14, wherein the determined swarm-based stopping point is discarded if the determining whether the swarm-based stopping point lies within the predefined stopping region results in a negative determination.
Ibrahim et al. teach the method according to claim 14, wherein the determined swarm-based stopping point is discarded if the determining whether the swarm-based stopping point lies within the predefined stopping region results in a negative determination  (Ibrahim et al. US 20180045832 paragraph [0108]-[0110]; [0158]-[0163]; [0171]-[0179]; [0182]-[0186]; [0213]-[0215]; figures 1-11; 18-26 and 41-47; Pick up all the locations which lay within distance L.sub.2 of P.sub.far, say e.g. within 7 m of the selected location, or A.sub.3. Calculate the percentage of vehicles in this circle or region. If the percentage of vehicles in this circle or region is below S.sub.1, say e.g. 7% of the total vehicle locations on this lane, then discard the selected location and reconsider above step for selecting a location (par. 75).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Phuyal et al. and Kumar et al. with Ibrahim et al. by comprising the teaching of Ibrahim et al. into the method of Phuyal et al. and Kumar et al.. The motivation to combine these arts is discard the select location base on evaluated result from Ibrahim et al. reference into Phuyal et al. and Kumar et al.  reference so the system can eliminate the unwanted location base on the result.
Regarding claim 23, the combination of Phuyal et al., Kumar et al. and Ibrahim et al. disclose the system according to claim 14, wherein the storage apparatus and processing device are configured to discard the determined swarm-based stopping point if it is determined to not be within the predefined stopping region results in a negative determination (Ibrahim et al. US 20180045832 paragraph [0108]-[0110]; [0158]-[0163]; [0171]-[0179]; [0182]-[0186]; [0213]-[0215]; figures 1-11; 18-26 and 41-47; Pick up all the locations which lay within distance L.sub.2 of P.sub.far, say e.g. within 7 m of the selected location, or A.sub.3. Calculate the percentage of vehicles in this circle or region. If the percentage of vehicles in this circle or region is below S.sub.1, say e.g. 7% of the total vehicle locations on this lane, then discard the selected location and reconsider above step for selecting a location (par. 75).).  
Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive. In the remarks applicant argues in substance:
Applicant argument:  Applicant argues that Phuyal et al. and Murai failed to teach or suggest the amendment as recited in the independent claims.
Examiner response:  The presented arguments are rendered moot in view of the new ground rejection necessitated by amendments initiated by applicant.  Please see above rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683